ORDER
PER CURIAM:
On August 10, 1998, in a single-judge order, the Court denied the petitioner’s petition for extraordinary relief in the nature of mandamus. On August 17, 1998, the petitioner filed a timely motion for reconsideration and, in the alternative, for review by a panel or the full Court, which the Court construes to be a motion for a panel decision.
Upon consideration of the foregoing, it is by the single judge
ORDERED that the motion for reconsideration is DENIED. It is by the panel
ORDERED that the motion for a panel decision is DENIED'.